Citation Nr: 0007700	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for flatfoot, 
bilateral, currently evaluated as 10 percent disabling.  

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to October 
1968.  His decorations include the Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which a zero percent 
(noncompensable) evaluation was assigned for flatfoot, 
bilateral, effective November 23, 1988.  In July 1998, an 
increased evaluation of 10 percent was granted, effective 
November 23, 1988.  The veteran has indicated his continued 
disagreement with the assigned rating.  

The record indicates that in a July 1997 decision, the Board 
granted service connection for a bilateral foot disability, 
and the RO's August 1997 decision was rendered to implement 
that decision.  

The Board notes that additional evidence, submitted in 
support of the claim on appeal, was received at the Board in 
December 1998 along with a waiver of review under 38 C.F.R. 
§ 20.1304 (1999).  In statements associated with this 
additional evidence, the veteran indicated that he wished VA 
to consider a claim for service connection for a bilateral 
knee condition, as secondary to the service-connected 
bilateral foot disability, and that he was requesting an 
annual clothing allowance.  Although the veteran waived the 
RO's review of the additional evidence submitted directly to 
the Board, the Board does not have jurisdiction of issues 
which have not been adjudicated by the RO in the first 
instance.  Thus, these issues are referred to the RO for 
initial review and adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  

REMAND

Having reviewed the record, the Board is of the opinion that 
further evidentiary development must be conducted prior to 
adjudication of the claim on appeal.  The Board notes that 
claims for increased evaluations are generally considered to 
be well grounded (see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992)), and VA has a duty to assist the veteran in the 
development of facts which are pertinent to a well grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

The record indicates that the veteran's most recent VA 
examination was conducted in June 1994.  In statements 
received at the Board in December 1998, the veteran indicated 
his belief that the rating for his bilateral foot condition 
should be upgraded to 50 percent, as his condition is 
worsening and it is getting more difficult to maintain his 
balance while walking.  In light of the length of time that 
has elapsed since the veteran's last VA foot examination and 
his complaints that his foot disorder is worsening, on remand 
the veteran will be afforded a new examination in order to 
determine the current nature and severity of his service-
connected foot disability.  

Additionally, the Board notes that this appeal addresses the 
assignment of an initial rating for disability following an 
award of service connection for such disability.  In such 
cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, which is a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119 (1999).  In Fenderson, the United States Court of Appeals 
for Veterans Claims (Court) also indicated that the veteran 
must be fully informed of the scope of the issue when a 
staged rating is involved; and it was specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection, as well as 
a prospective rating. Id.  On remand, therefore, the RO will 
have the opportunity to consider whether the assignment of 
staged ratings is appropriate for the period of the initial 
effective date of the award of service connection (November 
23, 1988), and to the present time.  

Finally, the Board notes the veteran's contention that his 
foot disorder encompasses symptomatology in addition to flat 
feet which should be considered in assigning an evaluation 
for his service-connected bilateral foot disability.  This 
additional symptomatology includes metatarsalgia and 
hammertoe deformity (as noted in the May 1998 examination 
report of a private podiatrist).  On remand, the RO will 
consider the propriety of assigning separate ratings for the 
veteran's service-connected foot disability under the 
pertinent diagnostic criteria.  




Accordingly, this claim is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
medical treatment which he has received 
for his service-connected foot 
disability, to include either VA or 
private sources.  Utilizing the 
information provided by the veteran and 
upon obtaining the appropriate 
authorization forms, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records, apart 
from those records which have already 
been associated with the claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a VA 
foot examination for the purpose of 
determining the current nature and 
severity of his service-connected 
bilateral foot disability.  All special 
tests and studies should be conducted as 
indicated, and all objective findings 
should be noted in detail.  The examiner 
should discuss the specific diagnoses 
pertaining to the objective findings 
noted with regard to each foot.  With 
regard to bilateral flat foot, the 
examiner should discuss whether or not 
the bilateral flat foot disability is 
manifested by objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, or characteristic callosities.  Any 
findings of tenderness to plantar 
surfaces, marked inward displacement, or 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or manipulation, should be noted.  

All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the feet, and the examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.

The veteran's medical history must be 
reviewed in conjunction with the 
examination, and to that end, the claims 
folder and a copy of this remand must be 
provided to the examiner.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
findings and/or opinions, it should be 
returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  In doing so, 
the RO should consider whether there is 
evidence of additional symptomatology 
associated with the service-connected 
foot disability for which separate 
ratings may be assigned, as well as the 
propriety of assigning "staged 
ratings," in accordance with the holding 
in Fenderson, supra.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a Supplemental Statement of the Case 
which notifies the veteran of all the 
pertinent regulations and the fact that 
staged ratings have been considered in 
conjunction with his claim for an 
increased evaluation.  Thereafter, the 
case should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct additional 
evidentiary development.  The Board intimates no opinion as 
to the ultimate disposition of the claim on appeal.  


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




